In an action to foreclose a mortgage, order denying motion to strike out answer of defendant Hudson River Naval Academy, Inc., and for other relief, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. We are of opinion that the denial of the motion, but with the privilege of renewal only in the event that said defendant did not institute proceedings to have cancelled the taxes levied against the mortgaged property within sixty days, was an abuse of discretion. Hagarty, Acting P. J., Carswell, Adel and Sneed, JJ., concur; Nolan, J., not voting.